DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claim 1-9 are pending.
Claim 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claim 1-9
Mar et. al. (US-PG-PUB 2018/0124713 A1) teaches an intelligent deployment cascade control (IDCC) device for frequency division duplexing (FDD)-orthogonal frequency division multiplexing  access (OFDMA) indoor small cell to enable easy installation, multi-user (MU)service reliability, optimum throughput, power saving, minimum interference and good cell coverage. The proposed IDCC device is designed with a cascade architecture, which mainly contains five units including a resource allocator, a minimum throughput /cell edge CQI converter, an adaptive neural fuzzy inference system (ANFIS) based initial transmit power setting controller (TPSC) in the first cascade unit, an ANFIS based channel quality index (CQI) decision controller (CQIDC) in the second cascade unit and an ANFIS based self-optimization power controller (SOPC) in the third cascade unit. The SOPC consists of three parts, namely the transmit power adjustment estimator (TPAE), transmission power assignment and 
On the order end Haga (EP 1798874 E1) teaches mobile station device and communication selection method. Haga further teaches equation 1-9.
Finally “Enabling effective mobile edge communication using millimeter wave Links” teaches about mobile edge computing, millimeter-wave communications, computation offloading and multiple equation 1-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of them taken together failed to teach the limitations 
N* <= N satisfying R(min) /B <= ρ-N*Se-Nlog(2)[a(N*+1)],  where ρ = Ʃ (j=1-> N*)log(2)[a(j)] 
To which applicant invention is directed and its accompanying description [0058].
Therefore claim 1-9 is allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/           Examiner, Art Unit 2412           

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412